BONDY, District Judge.
The rules do not require that the notice specify the matters as to which the deposition is to be taken. Rule 30(a), 28 U.S. C.A. following section 723c; cf. N.Y. Civil Practice Act, § 290. A limitation of the scope of the examination should be sought pursuant to Rule 30(b) (d).
The fact that the defendants assert that they intend to interpose amended answers constitutes no reason for setting aside the notice given “after an answer has been served.” See Rule 26 (a), 28 U.S.C.A. following section 723c.
|The motion is in all respects denied.